87 F.3d 1323
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Larry Neal FRAZIER, Defendant-Appellant.
No. 95-10220.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 12, 1996.Decided June 19, 1996.

Before:  GOODWIN, PREGERSON and KOZINSKI, Circuit Judges.


1
ORDER*


2
For the reasons stated by the District Court, defendant's conviction of Assault in the Third Degree under Washington law amounted to a crime of violence for purposes of U.S.S.G. § 4B1.2(1)(ii).


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3